DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A fixing member” in claim 3 line 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“A fixing member” in claim 3 line 3 will be interpreted as double sided tape or adhesive, in accordance with page 4 lines 22-23 of the instant specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 5687732, hereinafter Inagaki, in view of US 2017/0311814, hereinafter Lu, as evidenced by NPL Document “Young Modulus” and NPL Document “Measurements of Elastic Moduli of Silicone Gel Substrates with a Microfluidic Device”.
Inagaki teaches a blood pressure measurement device (abstract, column 3 lines 9-11) comprising: a case (Figs. 8 and 9, Examiner’s note: element is mapped to the elements it comprises) including an outer case (upper housing 111), a base housed in the outer case (lower housing 112), and a back cover that covers an opening of the outer case (Fig. 8, battery lid 117 covers battery compartment 116); a movable portion (mounting portion 121 and cuff 120) arranged in a gap between the outer case, the base and the back cover (Figs. 8 and 9, pair of openings 112a and/or the hole that air inlet-and-outlet tube 123 is inserted into), and including a bag-shaped cuff (cuff 120) that inflates when a fluid is supplied to an internal space (column 3 lines 27-30).
Inagaki does not explicitly disclose a seal member that is formed of a gel body having a lower elastic modulus than that of the cuff, and that is provided in the gap to seal the gap.
However, Lu teaches a cuff (para [0035], air circuit structure including cuff air nozzle 30, para [0042], plug end 31 of cuff air nozzle 30 included in cuff 200); and a seal member (para [0039], flexible material provided around the periphery of access port 1125, para [0042]) that is formed of a gel body (para [0039], silicone gel) having a lower elastic modulus than that of the cuff ([0059] hard plastic and para [0039] silicone gel, silicone gels have lower elastic moduli than plastics as evidenced by NPL Document “Young Modulus” and NPL Document “Measurements of Elastic Moduli of Silicone Gel Substrates with a Microfluidic Device”), and that is provided in a gap to seal the gap (para [0039], seals gap surrounding access port 1125 to connect to plug end 31 of cuff air nozzle 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Inagaki to include a seal member that is formed of a gel body having a lower elastic modulus than that of the cuff, and that is provided in the gap to seal the gap, as taught by Lu, in order to provide the obvious benefit of enabling an interference sealing fit (para [0042] of Lu).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Inagaki and Lu as applied to claim 1 above, and further in view of US 2015/0094552, hereinafter Golda.
	Inagaki and Lu teach the blood pressure measurement device according to claim 1, but do not teach wherein the seal member includes a plurality of sheet members.
	However, Golda teaches a seal member including a plurality of sheet members (para [0050], layer 1 and layer 3, Figs. 1I and 1J).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Inagaki and Lu such that the seal member includes a plurality of sheet members, as taught by Golda, as a simple substitution of one element for another to obtain the predictable result of having a seal.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inagaki and Lu as applied to claim 1 above, and further in view of US 2016/0287102, hereinafter Saponas.
Inagaki and Lu teach the blood pressure measurement device according to claim 1, but do not expressly disclose a fixing member that fixes the seal member inside the gap.
However, Saponas teaches a fixing member (para [0050], adhesive) that fixes a seal member (O-ring) inside a gap (gap between flexible cap and conduit).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Inagaki and Lu to include a fixing member that fixes the seal member inside the gap, as taught by Saponas, in order to provide the obvious benefit of securing a seal (para [0050] of Saponas).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791